        Case 2:08-cr-00116-KJM Document 1017 Filed 09/21/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF CALIFORNIA
                                            )     Case №: 2:08-cr-00116-KJM
USA,                                        )
                                            )                    ORDER
v.                                          )               APPOINTING COUNSEL
                                            )
DOMONIC MCCARNS,                            )
                                            )
                                            )
                                            )
                                            )

       The above named defendant has satisfied this Court that he is financially unable to obtain

counsel and wishes counsel be appointed to represent him for a standby appointment. Therefore,

in the interests of justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,

       IT IS HEREBY ORDERED Brian C. McComas is appointed to represent the above

defendant as standby counsel to assist with Mr. McCarns’ 2255 motion effective nunc pro tunc

to September 20, 2021.

       This appointment shall remain in effect until further order of this court.


DATED: 9/21/2021
